UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                             Senior Airman JESSE A. J. LOBALBO
                                     United States Air Force

                                              ACM S32306

                                            14 January 2016

         Sentence adjudged 26 January 2015 by SPCM convened at Travis Air Force
         Base, California. Military Judge: Jill M. Thomas (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 60 days, and
         reduction to E-3.

         Appellate Counsel for the Appellant: Major Thomas A. Smith.

         Appellate Counsel for the United States: Colonel Katherine E. Oler and
         Gerald R. Bruce, Esquire.

                                                  Before

                             ALLRED, TELLER, and ZIMMERMAN
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.




              FOR THE COURT


              LEAH M. CALAHAN
              Clerk of the Court